United States District Court
Northern District of California

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

EDWARD VINCENT RAY, JR.,
Case No. 19-03958 EJD (PR)
Plaintiff,
JUDGMENT
V.
PETER ENG, et al.,
Defendants.

 

 

The Court has dismissed this action for Plaintiff's failure to pay the filing fee.
Judgment is entered accordingly.

The Clerk shall close the file.

IT IS SO ORDERED.

Dated: AY, Zo.
EDWARD J. DAVILA
United States District Judge

Judgment
PRO-SE\EJD\CR.19\03958Ray_judgment

 
